              Case 1:19-cr-00686-CM Document 36 Filed 10/09/20 Page 1 of 1


                                                                                                             March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                            CONSENT TO PROCEED
                                                                                     BY PHONE CONFERENCE
                            -v-
                                                                                                                CM
                                                                                     ~-CR-686                 (_)(_)
MESSIAH WALL
                                       Defendant(s).
-----------------------------------------------------------------X

Defendant MESSIAH WALL                                                       hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

         Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Preliminary Hearing on Felony Complaint

         Bai I/Revocation/Detention Hearing

X        Status and/or Scheduling Conference

         Misdemeanor Plea/Trial/Sentence


                                                                       •                   • Digitally signed by Lisa Scolari
                                                                     Lisa Scolan             Date 2020 .09.24 155728
                                                                                             -04'00'
Messiah Wall
                                                                     Defense Counsel's Signature
Defendant's Signature
(Judge may obtain verbal consent on

~~~~raFf w~if            d
                        n ant)                                       Lisa Scolari
                                                                     Print Defense Counsel's Name
Print Defendant's Name

Th is proceeding was conducted by reliable phone conferencing technology.




Date
     wIi f2r0
          /
                                                                               ~k.};td_
                               r:::==== ==== = =:::1:lt;:5;::fm.t{l ct Judge/U .S. Magistrate Judge
                                    l 1SDC SDNY
                                i \ :X}CU\1ENT
                                  l :l .ECTRO'.\lCr\l .LY FI LED
                                   :   );   '(   --             -          ----- ,
                                                                                 \
